Citation Nr: 0813133	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
April 1995.  

This matter initially came before the Board on appeal from a 
July 2004 RO rating decision that reopened a previously-
denied claim for service connection for a claimed right 
shoulder disorder and denied the claim on the merits.  
  
The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in October 
2005.  

The Board issued a decision in December 2005 that found new 
and material evidence had been received to reopen the 
previously-denied claim.  That action remanded the reopened 
claim to the RO for further development.  

In May 2007, the Board issued a decision denying the 
veteran's claim of service connection.  The veteran thereupon 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In December 2007, the Court issued an order granting a Joint 
Motion of the parties to vacate the Board's decision and to 
remand the case to VA for further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's order.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The Court's Order held that the January 2006 examination on 
which the Board had relied was not adequate for rating 
purposes because the examiner stated therein that he could 
not render a diagnosis with regard to the veteran's right 
shoulder disorder and, as a result, could not offer an 
opinion regarding nexus.  

The Court noted that the veteran had received various 
diagnoses of a right shoulder disorder both before and after 
the January 2006 VA examination, and held that the 
examination was accordingly inadequate.  The Court also noted 
that the veteran had submitted a "buddy statement" 
competent to show that the veteran had an undocumented right 
shoulder trauma during military service.  

In another matter, the veteran submitted additional documents 
directly to the Board in March 2008 in the form of private 
medical records dated in May 2007 and VA treatment records 
dated in June 2006 through February 2008.  

The veteran stated in a cover letter that he did not waive 
initial review by the RO and wanted the case to be remanded 
back to the RO for review of the newly-submitted evidence.  
See 38 C.F.R. § 20.1304 (2007); see also Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003), hereinafter referred to as DAV.  

The RO is accordingly directed to afford the veteran a VA 
medical examination and to thereafter readjudicate the claim 
on the evidence of record, to include the newly-received 
evidence submitted by the veteran.

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Specifically, the RO should advise the veteran 
of the elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
service connection and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  The letter should 
advise the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

Whether or not the veteran responds, the 
RO should obtain any VA treatment records 
relating to the claimed disability that 
are not already of record in the claims 
file.  

2.  The RO should schedule the veteran 
for a VA examination of the shoulder at 
an appropriate VA medical facility.  The 
entire claims file, including service 
treatment records (STR), must be made 
available to the physician designated to 
examine the veteran, and the examiner 
should indicate in the report that the 
entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history regarding his claimed 
right shoulder disorder as shown in STR 
and post-service medical records.

The examination report should also 
discuss the veteran's subjective 
assertions regarding the history and 
symptomology of his right shoulder 
disorder.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  
Any current diagnosed disorders of the 
right shoulder should be identified.  

The examiner should state a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more 
likely) that the veteran has a right 
shoulder disability is due to an injury 
during military service that is not 
documented in STR but substantiated by a 
post-service "buddy statement."  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should so indicate.  

3.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




